Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00454-CV
                                     No. 04-13-00455-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.

                      From the Probate Court No. 1, Bexar County, Texas
                         Trial Court Nos. 2013MH1871, 2013MH1959
                           Honorable Oscar Kazen, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s Judgment-Court-
Ordered Temporary Mental Health Services Order and the trial court’s Order to Compel
Psychoactive Medications are AFFIRMED.

       No costs are assessed against appellant because she is indigent.

       SIGNED November 27, 2013.


                                                _____________________________
                                                Sandee Bryan Marion, Justice